EXHIBIT 10.57 Amendment to Turnkey, Engineering, Procurement and Construction Agreement This Amendment to Turnkey, Engineering, Procurement and Construction Agreement for Solar Photovoltaic Generating Facility (this “Amendment”), is made and entered into as of this 7 day of October 2008, by and among Florida Power Light Company (“FPL”) and SunPower Corporation, Systems (“Contractor”, together with FPL, the “Parties”, individually, a “Party”). W I T N E S S E T H: WHEREAS, the Parties into that certain Turnkey, Engineering, Procurement and Construction Agreement for Solar
